Branch, Judge.
In Roesser v. State, 316 Ga. App. 850 (730 SE2d 641) (2012), this Court affirmed the trial court’s denial of Roesser’s plea in bar asserting double jeopardy in connection with an attempt to retry Roesser on the lesser included offense of voluntary manslaughter, for which the jury was unable to reach a verdict, after the same jury acquitted him of malice murder, felony murder, and aggravated assault. On writ of certiorari, the Supreme Court of Georgia reversed. Roesser v. State, 294 Ga. 295 (751 SE2d 297) (2013). We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion as our own, and reverse the judgment of the court below.

Judgment reversed.


Miller and Ray, JJ., concur.